Citation Nr: 1721934	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for residuals of an unspecified virus, claimed as malaria and/or hepatitis. 

2. Entitlement to service connection for a stomach disorder, claimed as an intestine/gut condition, to include due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. These matters were previously remanded by the Board in June 2013, May 2014 and September 2016 for further development. 

In February 2017, a supplemental statement of the case (SSOC) was issued further denying the claims. 

FINDINGS OF FACT

1. The Veteran does not currently have malaria or residuals of such related to any inservice injury or event.  

2. The Veteran does not currently have hepatitis or residuals of such related to any inservice injury or event.  

3. The weight of the evidence is against finding that any of the Veteran's stomach conditions are related to in-service herbicide exposure or an in-service fever. 


CONCLUSIONS OF LAW

1. The criteria for service connection for malaria, hepatitis or an unspecified illness have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a) (6) (iii) (2016). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a) (6) (iii) (2016).

Diseases entitled to the presumption under 38 C.F.R. § 3.309 (e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran's service personnel records show that he was stationed in Vietnam in 1967. Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide agent exposure is presumed. See 38 C.F.R. §§ 3.307, 3.309.

A. Unspecified Virus

The Veteran reported that he had an in-service illness in April or May 1967 and was told he had either malaria or hepatitis. There is an April 1967 notation in the service treatment records that contains a differential diagnosis of malaria or hepatitis. The issue before the Board is whether the Veteran has residuals of either of these diseases. 

In November 2016, the VA examiner issued an addendum opinion. He opined that it was less likely than not that the Veteran has residuals of an in-service virus, claimed as malaria or hepatitis. The examiner noted that the service treatment records indicate that the Veteran had an isolated incident where he suffered from a fever, body aches, abdominal discomfort and nasal congestion. Repeated testing for malaria was negative, as well as repeated testing of liver function to support a diagnosis for hepatitis. The cause of the illness was noted as a fever of undetermined origin. The episode itself lasted less than a couple of weeks. The episode was acute and transient without persistent or recurrent sequelae. In conclusion, the VA examiner notes that the diagnosis of malaria or hepatitis was a "presumptive" one and that there is no evidence to support the Veteran actually having either condition. 

The VA examiner also discussed the 2001 laboratory report that shows presence of Hepatitis A antibodies. The examiner notes that Hepatitis is not a chronic illness, it is self-limited. The lab result could be the result of a vaccination or a false positive. Simply put, there is no evidence that the veteran had hepatitis in service. 

The VA examiner also considered other conditions the Veteran has and whether they are related to the fever in service. The Veteran indicated in September 2013 that in the 1990s he had EGD related to weight loss. Review of the record does show a history of ulcer disease, dysphagia of solid foods and reflux. He also had a hyper secretory condition, GERD and a hiatal hernia. The examiner notes that there is no relationship between any of these conditions and the idiopathic fever in service. 


There is nothing in the record to indicate that the Veteran has a current disability that is a residual of his April and May 1967 in-service illness. Moreover, the record does not support that the in-service illness was malaria or hepatitis. Furthermore, a review of all the Veteran's current ailments does not show any illness that could be considered a residual of a fever that occurred in 1967. 

In terms of herbicide exposure, neither hepatitis nor malaria is on the list of presumptive diseases. Therefore, no presumptive service connection can be established. 

Therefore the claim must be denied. 

B. Stomach disorder

The issue before the Board is whether any of the Veteran's stomach conditions were caused or related to service, to include exposure to herbicides as well as his April 1967 in-service fever.  

In November 2016, the VA examiner issued an addendum opinion. He opined that it was less likely than not that the Veteran's stomach conditions are caused by or related to service. The Veteran denied being treated for any abdominal condition in the 70s, 80s, or 90s. Review of the record reveals the veteran had in 2004 an EGD and documentation reveals a history of ulcer disease, dysphagia of solid foods and reflux. He also had a hyper secretory condition, GERD and a hiatal hernia. The VA examiner opined that there is no relationship between any of these conditions and exposure to herbicides in service. Moreover, there is no relationship to the in-service fever in May 1967. 

As noted, none of the Veteran's current listed conditions are on the presumptive list for herbicide exposure. Furthermore, there is no evidence linking any current condition to the Veteran's in-service fever that included stomach pain. Therefore, the Veteran does not currently have residuals of any in-service fever or condition. 

The claim must be denied. 

II. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Here, the Veteran was provided with the relevant notice and information in a February and August 2007 letters.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his hypertension and claimed psychiatric conditions. 

Finally, there has been substantial compliance with the Board's remand directive. Relevant VA outpatient treatment records were obtained. VA opinions were issued in compliance with the last remand directive that specifically considered the 2001 lab findings of Hepatitis antibodies as well as other contentions. 



ORDER

Entitlement to service connection for residuals of an unspecified virus, claimed as malaria and/or hepatitis is denied. 

Entitlement to service connection for a stomach disorder, claimed as an intestine/gut condition, to include due to exposure to herbicides is denied. 




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


